DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Proposed specification amendments were received on 4/28/2021. These proposed specification amendments are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karin Williams on 5/6/2021.
IN THE CLAIMS as filed 4/28/2021:
Replace Claim 1 with:7
1. A rotatable folding bicycle stem comprising:
a standpipe receiving portion defining a standpipe rotating axis about which the standpipe receiving portion is rotatable and a stem receiving groove extending downwards from a top surface of the standpipe receiving portion;
a stem including a tubular neck portion configured to extend from a bottom surface of the stem into the stem receiving groove, the stem is rotatably mounted on the 
the standpipe receiving portion further includes a control handle pivotably disposed on a side surface of the standpipe receiving portion; 
the standpipe receiving portion further includes a first positioning pin groove formed into the top surface of the standpipe receiving portion, the first positioning pin groove configured to receiving a positioning pin, the positioning pin configured to extend from the first positioning pin groove into a second positioning pin groove formed into the bottom surface of the stem; 
wherein an upper end of the stem terminates in a forwardly projecting O-shaped loop.
Replace Claim 2 with:
2. The stem as claimed in Claim 1, wherein: an angle formed by the standpipe rotating axis and the stem rotating axis is in a range of 10 to 30 degrees.
Replace Claim 3 with:
3. The stem as claimed in Claim 1, wherein: a distance between the stem rotating axis to a center of the O-shaped loop is smaller than a distance between the standpipe rotating axis to the center of the O-shaped loop in a same plane surface.
Replace Claim 4 with:
4. The stem as claimed in claim 1, wherein:
the standpipe receiving portion comprises a tubular part with an upper end of which terminates in a deck part, the stem receiving groove formed into the deck part.
Replace Claim 5 with:

the standpipe receiving portion comprises a tubular part with an upper end of which terminates in a deck part, the stem receiving groove formed into the deck part.
In Claim 8, delete line 2 (starting from the limitation “the stem…” to “a control handle;”).
Replace Claim 9 with:
9. The stem as claimed in claim 1, wherein:
a pin hole is extended vertically in length and is formed at a lateral side of the first positioning pin groove and the standpipe receiving portion;
a spring is mounted at a bottom of the positioning pin inserted inside the first positioning pin groove of the standpipe receiving portion; 
an upper tip of the positioning pin is protruded from the first positioning pin groove of the standpipe receiving portion and is accepted by the second positioning pin groove of the stem; and 
a pulling pin is connected with the positioning pin with an end protruded through the pin hole of the standpipe receiving portion.
Delete Claim 10.
In Claim 11, line 5, replace the limitation “the deck part” with --a deck part--.
Replace Claim 12 with:
12. The stem as claimed in claim 2, wherein:
a pin hole is extended vertically in length and is formed at a lateral side of the first positioning pin groove and the standpipe receiving portion;

an upper tip of the positioning pin is protruded from the first positioning pin groove of the standpipe receiving portion and is accepted by the second positioning pin groove of the stem; and 
a pulling pin is connected with the positioning pin with an end protruded through the pin hole of the standpipe receiving portion.
Replace Claim 13 with:
13. The stem as claimed in claim 3, wherein:
a pin hole is extended vertically in length and is formed at a lateral side of the first positioning pin groove and the standpipe receiving portion;
a spring is mounted at a bottom of the positioning pin inserted inside the first positioning pin groove of the standpipe receiving portion; 
an upper tip of the positioning pin is protruded from the first positioning pin groove of the standpipe receiving portion and is accepted by the second positioning pin groove of the stem; and 
a pulling pin is connected with the positioning pin with an end protruded through the pin hole of the standpipe receiving portion.
Replace Claim 14 with:
14. The stem as claimed in claim 4, wherein:
a pin hole is extended vertically in length and is formed at a lateral side of the first positioning pin groove and the standpipe receiving portion;

an upper tip of the positioning pin is protruded from the first positioning pin groove of the standpipe receiving portion and is accepted by the second positioning pin groove of the stem; and 
a pulling pin is connected with the positioning pin with an end protruded through the pin hole of the standpipe receiving portion.
Replace Claim 15 with:
15. The stem as claimed in claim 5, wherein:
a pin hole is extended vertically in length and is formed at a lateral side of the first positioning pin groove and the standpipe receiving portion;
a spring is mounted at a bottom of the positioning pin inserted inside the first positioning pin groove of the standpipe receiving portion; 
an upper tip of the positioning pin is protruded from the first positioning pin groove of the standpipe receiving portion and is accepted by the second positioning pin groove of the stem; and 
a pulling pin is connected with the positioning pin with an end protruded through the pin hole of the standpipe receiving portion.
Delete Claims 16-17.
Reasons for Allowance
Claims 1-9, 11-15 are allowed.
the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claim 1.
Re the newly added limitation “an angle formed by the standpipe rotating axis and the stem rotating axis is in a range of 10 to 30 degrees” in Claim 1 as presented 4/28/2021, Lee (WO 2015/080369) teaches an angle between a longitudinal axis (B) of a stem (200) and an axial axis of standpipe receiving portion (100) being 70 to 90 degrees (translation, page 2, lines 4-5) for the purpose of facilitating folding of the stem (translation, page 1, lines 13-14). Within Forgrave (US 2015/0050073) element (8) corresponds to element (100) of Lee and element (6) corresponds to element (200) of Lee and thus there is a reasonable teaching to modify the angle between the two longitudinal/axial axes within Forgrave. However, the stem rotating axis within Forgrave is perpendicular to the longitudinal axis of the stem and thus the resulting combination discloses the range of 10 to 30 degrees (based on the theory of internal angles for a triangle). Furthermore, Lee demonstrates the desire of one of ordinary skill in the art to optimize the angle between the longitudinal/axial axes of the stem and standpipe receiving portion such that the optimization of ranges case law (In re Aller) is applicable within an obviousness framework/analysis. Therefore, Claim 1 as presented by Applicant 4/28/2021 was considered unpatentable over Forgrave in view of Lee.
Claim 1 as presented by Applicant on 4/28/2021 without the claimed range is broad enough such that references such as Hasenyager (US 2017/0327180) or Liao (US 2006/0099027) read on Claim 1. However, neither Hasenyager nor Liao discloses the tubular neck portion and stem receiving groove as set forth in amended Claim 1 
Regarding Young and Claim 1 as proposed above, Young discloses: a rotatable folding bicycle stem comprises: a standpipe receiving portion (20,50) defining a standpipe rotating axis (through 52) about which the standpipe receiving portion is rotatable and a stem receiving groove (groove in 20 that receives 10) extending downwards from a top surface of the standpipe receiving portion; a stem (10) including a tubular neck portion (between 11 and 12) configured to extend from a bottom surface of the stem into the stem receiving groove, the stem is adjustably mounted on the standpipe receiving portion along a stem axial center axis which extends through the tubular neck portion; the standpipe receiving portion further includes a quick release receiving groove (fig 2, groove within 20 that receives 30/61/64) configured to receive therein a control handle (30/61/64) pivotably disposed on the standpipe receiving portion; wherein an upper end of the stem terminates in a forwardly projecting O-shaped loop. Young also discloses that element (20) is adjustable/rotatable about an axial axis (defined by 95) which changes the angle between the axial axis of (10) and (52). While Young is silent on the specific angle, the claimed range of 10 to 30 degrees would fall within the range Young is capable of adjusting through, which makes the claimed range broadly obvious within the guidance of MPEP 2144.05. 
	Young does not disclose: the stem is rotatably mounted on the standpipe receiving portion about a stem rotating axis which extends through the tubular neck portion; the standpipe receiving portion further includes a first positioning pin groove 
	Young does not disclose that the stem is rotatably mounted on the standpipe receiving portion because element (23/22) precludes rotation of element (10) and serves as an axial guide. VanderVeen (US 2012/0125145) demonstrates that folding the bicycle handlebar is desirable, and thus it is considered broadly obvious to modify Young to have the stem rotatably mounted on the standpipe receiving portion to achieve the benefits of a foldable bicycle assembly as taught by VanderVeen. However, Young does not disclose the positioning pin grooves in the locations required by Claim 1 as set forth above in the Examiner’s Amendment, and the adjustable nature of Young of having the stem (10, 11) slide along its own axial axis would preclude the claimed locations for the positioning pin grooves. For example, the bottom surface of the stem is separated from the top surface of the standpipe receiving portion in a variable manner such that the positioning grooves cannot be located in the bottom surface of the stem and the top surface of the standpipe receiving portion. Therefore, Claim 1 as amended above is unobvious over Young in view of VanderVeen (or another art teaching folding).
Forgrave discloses: a rotatable folding bicycle stem comprises: a standpipe receiving portion (8) defining a standpipe rotating axis about which the standpipe receiving portion is rotatable and a stem receiving groove (hole through which 12 is disposed) extending downwards from a top surface of the standpipe receiving portion; a stem (6) including a tubular neck portion (12) configured to extend from a bottom 
Forgrave does not disclose: the standpipe receiving portion further includes a control handle pivotably disposed on a side of the standpipe receiving portion.
While Young discloses the deficient limitations of Forgrave, the pin (16/66/67) system of Forgrave is used to lock the standpipe receiving portion to the stem. The control handle of Young is used to lock the standpipe receiving portion to the stem, and thus there is no reason to provide Forgrave with the deficient limitations related to the control hand and the positioning pins as required by Claim 1. Furthermore, providing Forgrave with the control handle taught by Young would require a substantial reconstruction and redesign that changes the basic principle of operation. Therefore, Claim 1 as proposed above is unobvious over Forgrave.
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656